Wade, J.
1. The positive and direct evidence of the witness for the State sufficiently established, all the material allegations in the indictment, including the allegation that the witness himself (to whom it was alleged the defendant had furnished spirituous, intoxicating, and malt liquors without proper authority) was a minor; and since the jury accepted this evidence as credible, the conviction of the defendant was authorized.
2. Whether or not a witness has been successfully impeached is a question solely for the jury; and they may believe him rather than the witnesses introduced to impeach him. Williams v. State, 69 Ga. 11 (28) ; Powell v. State, 101 Ga. 9 (5), 10 (29 S. E. 309, 65 Am. St. R. 277); Huff v. State, 104 Ga. 521 (2), 523 (30 S. E. 808); Southern Railway Co. v. Peek, 6 Ga. App. 43, 45 (64 S. E. 308).
3. Under oft-repeated rulings of this court and of the Supreme Court, a judge is not required to charge the jury on the impeachment of witnesses, in the absence of a timely written request. Strickland v. State, 4 Ga. App. 445 (61 S. E. 841) ; Maddox v. State, 9 Ga. App. 448 (71 S. E. 498); Craig v. State, 9 Ga. App. 233 (3), 234 (70 S. E. 974); Fort v. State, 8 Ga. App. 538 (69 S. E. 918); Bazemore v. Small Co., 9 Ga. App. 29 (4), 32 (70 S. E. 261); Suggs v. State, 9 Ga. App. 830 (72 S. E. 287) ; Central Railway Co. v. McGuire, 10 Ga. App. 483 (5), 484 (73 S. E. 702) ; Hunter v. State, 133 Ga. 78 (65 S. E. 154); Perdue v. State, 135 Ga. 278 (6), 284 (69 S. E. 184); Martin v. Bank of Leesburg, 137 Ga. 285 (2), 288 (73 S. E. 387); Washington v. State, 138 Ga. 370 (75 S. E. 253); Brown v. State, 138 Ga. 814 (76 S. E. 379); and numerous others.
4. The only assignment of error besides the general grounds being that the court failed to charge the jury on the subject of the impeachment of witnesses, and the evidence for the State sufficiently supporting the inference of guilt on the part of the accused, the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.


Roan, J., absent.